                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



                                                              Civil Action No. 1:20-mc-00016-ABJ

IN RE: JUROR QUESTIONNAIRES IN                                JURORS’ MOTION TO
UNITED STATES V. STONE                                        INTERVENE

                                                              Hon. Amy Berman Jackson




       Pursuant to the Court’s order entered March 2, 2020, Jurors A–L, and any other jurors or

alternates empaneled to serve as the jury in United States v. Stone who choose to participate in

this proceeding (collectively, the “Jurors”), seek to intervene in this matter for the purpose of

opposing Michael Cernovich’s Motion for Limited Permission to Intervene.

       Mr. Cernovich’s Motion seeks access to the questionnaires the Jurors submitted in voir

dire pursuant to express assurances of confidentiality. The Jurors have compelling privacy rights

and interests in the outcome of this matter—namely, to protect against the public disclosure of

the highly private and personal information they submitted to the Court and to counsel for the

defendant and prosecution. Moreover, no other parties to the action can adequately represent this

acute privacy interest. In the discharge of their duty to serve on the jury here, they shared with

the Court, the prosecution, and defense counsel highly personal details about their life

experiences, jobs, families, and views. These intimate and identifying details are sensitive and

deserving of privacy protection, and public disclosure would prejudice the Jurors’ personal and

professional lives. See Fed. R. Civ. P. 24(a)(2) (providing that the “court must permit anyone to

intervene who . . . claims an interest relating to the property or transaction that is the subject of

the action, and is so situated that disposing of the action may as a practical matter impair or
impede the movant's ability to protect its interest, unless existing parties adequately represent

that interest”); see Karsner v. Lothian, 532 F.3d 876, 885 (D.C. Cir. 2008) (“We have identified

four prerequisites to intervene as of right: ‘(1) the application to intervene must be timely; (2) the

applicant must demonstrate a legally protected interest in the action; (3) the action must threaten

to impair that interest; and (4) no party to the action can be an adequate representative of the

applicant's interests.’”) (quoting SEC v. Prudential Sec. Inc., 136 F.3d 153, 156 (D.C. Cir.

1998)).

          As obtaining copies of the questionnaires and discussing them individually with the

Jurors will be necessary to represent the Jurors’ rights and interests effectively, the undersigned

respectfully requests that the Court set a deadline for the Jurors to file their opposition on

April 3, 2020.

 Date: March 9, 2020                                     Respectfully submitted,

                                                         /s/ Alan Raul
                                                         Alan Charles Raul
                                                         Bar ID 362605
                                                         SIDLEY AUSTIN LLP
                                                         1501 K Street, N.W.
                                                         Washington, D.C. 20005
                                                         Tel: (202) 736-8477
                                                         Fax: (202) 736-8711
                                                         araul@sidley.com
                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



                                                          Civil Action No. 1:20-mc-00016-ABJ

IN RE: JUROR QUESTIONNAIRES IN                            Hon. Amy Berman Jackson
UNITED STATES V. STONE




                                   [PROPOSED] ORDER

       Upon consideration of Jurors’ Motion to Intervene, it is hereby

       ORDERED that Jurors’ Motion to Intervene is GRANTED;

       ORDERED that this Order applies to Jurors A–L, as well as to any other Jurors as to

whom Jurors’ Counsel enters an appearance; and further

       ORDERED that the Jurors’ opposition to Mr. Cernovich’s motion shall be filed on

April 3, 2020.



________________________________                    _________________________________
             Date                                       HON. AMY BERMAN JACKSON
                                                        United States District Judge
                                CERTIFICATE OF SERVICE

       I certify that on March 9, 2020, I served upon all counsel of record the foregoing

documents by filing said documents using the Court’s Electronic Case Filing System.

 Date: March 9, 2020                                  /s/ Alan Raul
                                                      Alan Charles Raul
          NAMES OF PERSONS TO BE SERVED WITH PROPOSED ORDER

       Pursuant to LCvR 7(k), the following attorneys are entitled to be notified of the entry of

the foregoing:

Norman A Pattis
PATTIS & SMITH, LLC
383 Orange Street
1st Floor
New Haven, CT 06511
203-393-3017
Fax: 203-393-9745

J.P. Cooney
U.S. ATTORNEY'S OFFICE FOR THE DISTRICT OF COLUMBIA
555 Fourth Street, NW
Washington, DC 20530
(202) 252-7281
Email: joseph.cooney@usdoj.gov

John Crabb , Jr.
U.S. ATTORNEY'S OFFICE
Judiciary Center Building
555 Fourth Street, NW
Room 11-844
Washington, DC 20530
(202) 252-1794
Email: John.D.Crabb@usdoj.gov

L. Peter Farkas
HALLORAN FARKAS & KITTILA LLP
1101 30th Street, NW
Suite 500
Washington, DC 20007
(202) 559-1700 ext 102
Fax: (202) 257-2019
Email: pf@hfk.law

Robert C Buschel
BUSCHEL & GIBBONS, P.A.
One Financial Plaza
100 S.E. Third Avenue
Suite 1300
Ft. Lauderdale, FL 33394
(954) 530-5301
Email: buschel@bglaw-pa.com

Bruce S. Rogow
LAW OFFICE OF BRUCE S. ROGOW, P.A.
100 NE 3rd Avenue
Suite 1000
Fort Lauderdale, FL 33301
(954) 767-8909
Fax: (954) 764-1530
Email: brogow@rogowlaw.com

Grant J. Smith
STRATEGYSMITH, P.A.
401 East Las Olas Boulevard
Suite 130-120
Fort Lauderdale, FL 33301
954-328-9064
Email: gsmith@strategysmith.com

Seth Ginsberg
ATTORNEY AT LAW
299 Broadway
Suite 1405
New York, NY 10007
212-227-6655
Email: srginsberg@mac.com

Tara A. Campion
LAW OFFICE OF BRUCE S. ROGOW, P.A.
100 NE 3rd Avenue
Suite 1000
Fort Lauderdale, FL 33301
(954) 767-8909
Fax: (954) 764-1530
Email: tcampion@rogowlaw.com
